Citation Nr: 1400238	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  11-32 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.  

In September 2010, the Veteran filed a notice of disagreement to an October 2009 rating decision which granted an increase disability rating of 30 percent for service-connected posttraumatic stress disorder (PTSD).  He also filed a notice of disagreement to an August 2010 rating action denying a compensable disability rating for bilateral hearing loss and entitlement to a TDIU.  An October 2010 Report of Contact clarified that the Veteran was not appealing the denial of a compensable disability rating for bilateral hearing loss.  

Statements of the Case as to the PTSD and TDIU claims were issued in November 2011.  Those appeals were perfected by filing a Statement in Support of Claim (VA Form 21-4138), later in November 2011, and in which the Veteran requested a hearing.  A November 2011 rating decision granted an increased disability rating of 50 percent for the PTSD, effective September 3, 2009, and of 70 percent, effective October 24, 2011.  That decision also granted service connection for erectile dysfunction (due to diabetes mellitus, type II) and special monthly compensation for loss of use of a creative organ as of December 29, 2009.  

In December 2011, the Veteran was notified that the requested hearing had been scheduled in January 2012.  However, the Veteran failed to appear for that hearing, as noted in a February 2012 Supplemental Statement of the Case addressing entitlement to a TDIU.  Thereafter, in a July 2012 VA Form 21-4138, the Veteran's representative stated that the Veteran was satisfied with the 70 percent rating for PTSD, that he was only appealing entitlement to a TDIU, and that he did not desire a Board hearing.

In view of the foregoing the Board concludes that the appeals for an increased 
disability rating for PTSD and for a compensable disability rating for bilateral hearing loss have been withdrawn.  Also, by not appearing for the scheduled RO hearing and not requesting a Board hearing, the prior request for a hearing is also withdrawn.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 1155, 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran contends that his service-connected disabilities preclude him 
from engaging in substantially gainful employment consistent with his education and his occupational experience.

A Veteran will be entitled to a TDIU upon establishing an inability to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  Consideration may be given to the level of education, any special training, and previous work experience in making this determination, but not to age or impairment from disabilities that are not service connected (i.e., unrelated to military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19 (2013).

To qualify for a total disability rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a) . 

However, even if the ratings for a Veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria.  If the Veteran is unemployable by reason of the disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the Courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18. 

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, service connection has been established for PTSD, rated at 10 percent from November 2, 2006, 50 percent from September 3, 2009, and 70 percent from October 24, 2011; diabetes mellitus, type II, rated at 20 percent from February 6, 2009; tinnitus, rated at 10 percent from June 19, 2006; left upper extremity peripheral neuropathy, rated at 10 percent from February 6, 2009; right upper extremity peripheral neuropathy, rated at 10 percent from February 6, 2009; left lower extremity peripheral neuropathy, rated at 10 percent from February 6, 2009; right lower extremity peripheral neuropathy, rated at 10 percent from February 6, 2009; and bilateral hearing loss, rated as noncompensable from June 19, 2006.  He had been in receipt of combined disability ratings of 10 percent from June 19, 2006; 20 percent from November 2, 2006; 60 percent from February 6, 2009; 80 percent from September 3, 2009, and 90 percent from October 24, 2011.

In light of the above, it is clear that the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) (2013).

In the December 2012 Informal Hearing Presentation the Veteran's representative cited VA Training Letter 10-07 of September 14, 2010, for the proposition that in a TDIU claim, a general medical examination should be scheduled for an opinion as to whether service-connected disabilities render the Veteran unable to secure and maintain substantially gainful employment.  As there was no such opinion sought in this instance, it was requested that the case be remanded for such an opinion.  It was stated, citing Murphy v. Derwinski, 1 Vet. App. 79 (1990) and Colvin v. Derwinski, 1 Vet. App. 71 (1991), that absent such an opinion, there would be a violation of the rule against VA adjudicators relying of their own unsubstantiated medical opinion.  

However, nothing in VA regulations requires one all-encompassing examination prior to adjudication of a TDIU claim.  VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350 (2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib, 733 F.3d at 1354; see also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Nevertheless, "[i]n sum, the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the regional office (RO) or the Board.  This is not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service- connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (at footnote 1, distinguishing the holding from the Federal Circuit decision in Geib).  

In light of the fact that the Veteran has multiple service-connected disabilities and the recent increased rating assigned for service-connected PTSD, the Board is of the opinion that the request of the Veteran's representative should be honored, and that a single general medical examination should be scheduled for an opinion as to whether service-connected disabilities rendered the Veteran unable to secure and maintain substantially gainful employment.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his service-connected disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have provided ongoing treatment for his service-connected disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The RO/AMC shall then arrange for the Veteran to undergo a single VA examination, by an appropriate examiner at a VA medical facility, to obtain an opinion addressing the impact of the Veteran's service-connected disabilities on his employability.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

Based on examination of the Veteran, and review of the record, the examiner is requested to describe the functional effects of each service-connected disability on the Veteran's ability to perform the mental and/or physical acts required for substantially-gainful employment. 

Then, the examiner shall render an opinion as to whether it is at least as likely as not that - without regard to the Veteran's age or impairment from any non-service-connected disability(ies) - the Veteran's service-connected disabilities, either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment for which his education and occupational experience would otherwise qualify him.

In rendering the requested opinion, the examiner should discuss the pertinent medical and other evidence of record, including the prior VA examination reports which reflect evaluation each service-connected disability. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner must provide detailed reasons for the opinion 
offered.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  If the Veteran fails to report to the scheduled examination, the RO/AMC must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

